Citation Nr: 0802116	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-21 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In September 2007, the veteran 
testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  Effective March 26, 2002, VA reduced the veteran's 
disability compensation to the 10 percent rate based on 
conviction of a felony offense.

2.  The veteran's conviction for which he was incarcerated 
does not meet the definition for VA purposes of a felony.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to the 
10 percent rate effective March 26, 2002 was not proper. 38 
U.S.C.A. §§ 1114, 5313 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Propriety of the Reduction

In this case, the veteran was receiving disability 
compensation benefits at the total disability based on 
individual unemployability (TDIU) rate from July 6, 1996.  

In November 2003, based on a Social Security Administration 
(SSA) Prison Match, it was noted that the veteran's 
compensation benefits should be reviewed based on a January 
24, 2002 conviction and incarceration.  In a November 2003 
letter, the veteran was advised that VA proposed to reduce 
his benefits based on the conviction of a felony.  

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.

In a December 2003 letter, the veteran informed VA that he 
was not convicted of a felony.  However, in November 2004, VA 
found otherwise and reduced his benefits to the 10 percent 
rate effective March 26, 2002, the 62nd day of incarceration.  

Thereafter, information was received which showed that the 
veteran had been convicted of his 5th alcohol-related driving 
offense, which was the basis for the incarceration.  In July 
2004, VA's Regional Counsel (RC) issued a determination which 
stated that this 5th offense was a felony.  The RC cited to 
the veteran's conviction in January 2002, to which he had 
pleaded guilty and was committed to 2.5 years in the Plymouth 
County Correctional Facility.  In September 2002, the veteran 
motioned the local court to reconsider the sentence, but the 
motion was denied.  The RO indicated that for good behavior 
and/or good time credits, the veteran was not required to 
serve the maximum term and was discharged on February 21, 
2004.  Regarding whether the 5th offence was a felony, the RO 
referred to MGL c. 274 § 1 which defines a felony as a crime 
punishable to death or imprisonment in the state prison (all 
other crimes are misdemeanors).  It was cited that 
Massachusetts law provides that if a defendant has previously 
been convicted of a like offense 4 or more times, the person 
shall be punished by a fine and by imprisonment in the state 
prison for not less that 2.5 years and not more than 5 years.  
See MGL c. 90 § (24)(a)(1).  Thus, since the veteran was 
imprisoned in the state penal institution, the RO determined 
that the statutory definition of a felony was met.  

The veteran maintains that the prior convictions for alcohol-
related to offenses were vacated and dismissed by the local 
court.  Thus, the felony conviction was removed from his 
record.  The veteran has submitted evidence showing that his 
Motions to Vacate and Withdraw Guilty Pleas for the four 
prior convictions were allowed.  Copies of the allowed 
Motions are of record as well as evidence from the Court of 
the Commonwealth of Massachusetts which confirmed that at 
least one of the convictions was revoked.  

The Board notes that VA does not have the authority to 
overturn any specific finding of the local Commonwealth of 
Massachusetts court system.  The veteran maintains that his 
conviction of a felony was overturned and he was thereby 
released from imprisonment.  The RC indicated that the early 
release was for other reasons.  There is no supporting 
evidence for either version.  Nevertheless, the Board notes 
that for VA purposes only, in reviewing the Commonwealth of 
Massachusetts statute, the definition of felony is predicated 
upon conviction of 5 like offenses.  The veteran does not 
have 5 convictions of a like offense since at least one prior 
conviction, and possibly more, has been vacated and thereby 
removed.  

Therefore, based on the evidence of record, the Board finds 
that the requirements of 38 C.F.R. § 3.665(a) are not met 
since the statutory definition of felony is not met.  

The Board again cautions that this decision has no effect on 
any finding by the Commonwealth of Massachusetts.  It is an 
independent determination by the Board that the definition of 
felony under the Commonwealth of Massachusetts was not met as 
that required 5 like convictions and incarceration for not 
less than 2.5 years.  The veteran had less than 5 like 
convictions and was incarcerated for less than 2.5 years.  

As such, the reduction in his VA compensation benefits to the 
10 percent rate effective March 26, 2002, was not proper and 
his VA benefits should be reinstated to the applicable rate.  


ORDER

The reduction of the veteran's disability compensation 
benefits due to incarceration was not proper and the 
veteran's appeal is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


